Citation Nr: 1804720	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts. The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.  In May 2011, the Veteran also testified before a Decision Review Officer.  A transcript of that hearing is also of record.  


FINDING OF FACT

The Veteran has been employed in a stable position since 2006, and does not have an employment handicap in need of rehabilitation. 


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code are not met. 38 U.S.C. §§ 3101, 3102, 5107 (2012); 38 C.F.R. §§ 21.40, 21. 50, 21.52, 21.282(b), 21.320(b), 21.322(h) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The purpose of training and rehabilitation benefits provided in Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve maximum independence in daily living, and to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C. § 3100.  The aim of the provision is to provide such services necessary to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment. 

A service-disabled veteran must meet three basic requirements to be eligible for receipt of Chapter 31 vocational rehabilitation benefits: (1) VA must find that the veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40; (2) the services necessary for training and rehabilitation must be identified by VA and the veteran; and (3) an individual written plan must be developed by VA and the veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C. § 3102; 38 C.F.R. §§ 21.1(b)(1-3), 21.40. 

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met: (1) the veteran has a service-connected disability, and the disability is rated either 20 percent or more; or, if the veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, (2) the disability must have been incurred or aggravated by active duty service on or after September 16, 1940, and (3) the veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40. 

When the Veteran initially filed a claim for entitlement to vocational rehabilitation services he was service connected for headaches (disability rating of 10 percent), glaucoma (disability rating of 10 percent), and residuals of a forehead scar (disability rating of 10 percent), with a combined disability rating of 30 percent.  The Veteran's disability rating for headaches was subsequently raised to 30 percent following a February 2015 rating decision.  The Veteran has a current combined disability rating of 50 percent.  The Board acknowledges the Veteran's disabilities were incurred in service.

However, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that that Veteran is in need of rehabilitation to overcome an employment handicap.

An "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a).  

At present, the Veteran began employment as a police officer in 2006.  In January 2010, the Veteran filed for vocational rehabilitation services.  The record establishes the Veteran completed an initial VA Vocational Rehabilitation and Employment (VR&E) group orientation in January 2010.  In February 2010, the Veteran completed an individual counseling session with a VR&E counselor.  At that time it was determined the Veteran's disabilities did not reach the level of an employment handicap.  See 38 C.F.R. § 21.50.  Notes from the February 2010 counseling session state:

[The Veteran] has been employed as a police officer with the MBTA Transit Police since 04/2006.  He has previously been determined not to have an [employment handicap] because there is no evidence that his [service-connected] disabilities are being aggravated due to his employment.  [The Veteran] stated that he would like to obtain his [Bachelor's Degree] in Criminal Justice to enhance his potential for an eventual promotion with his current employer.  As in the past, I explained to the [V]eteran that I would need evidence to show that his current employment is unsuitable, including support from his physician.  He indicated that he would not want to jeopardize his job by generating this type of written support.  I also advised that a [Bachelor's Degree] would not necessarily qualify him for a promotion which he acknowledges.  [The Veteran's] ETD expired in 1991 and he was in formed...at this time an EH is not determined.  
 
The February 2010 counseling report further indicated the Veteran's employment was stable and consistent with the Veteran's demonstrated interests, aptitudes, and abilities. 

At a May 2017 hearing, the Veteran testified that in January 2010 he filed for vocational rehabilitation services in effort to receive assistance in obtaining a Bachelor's Degree in Criminal Justice.  The Veteran further stated that obtaining this degree would help him advance in his current employment.  In addition, the Veteran asserted that high-stress situations "on the street" associated with his job as a police officer aggravated his headaches.  The Veteran contended that obtaining a Bachelor's Degree was necessary to receive a promotion that would allow him to secure a position that would require less time "on the street."  During the hearing, the Veteran submitted a letter from a VA physician noting that the Veteran has headaches once or twice a month, and that the Veteran felt those headaches were related to the stress of his occupation.  

However, the Veteran also testified that he has never had to stay home from work due to his headaches, he has to leave early from work due to headaches just two to three times a year, and has to take a break from work due to headaches only once every two or three months.  Finally, the Veteran testified that since claiming vocational rehabilitation services he has completed his bachelor's degree and been promoted.  However, as a result of the promotion, the Veteran was "off the street" for about a year but is now back "on the street."

In light of the above discussed evidence, the Board finds the record does not establish that the Veteran has an employment handicap necessary to fulfill the requirements of  38 C.F.R. § 21.40.  The Veteran has been able to prepare for, obtain, and retain employment consistent with his abilities since becoming employed as a police officer in 2006.  Entitlement to vocational rehabilitation services is not warranted.


ORDER

Entitlement to vocational rehabilitation services is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


